Judgment and order affirmed, with costs. Memorandum: So far as the evidence is concerned there is no dispute that the defendant employed the plaintiff to procure a purchaser for certain of its real property and agreed to pay to the plaintiff a commission of four per cent of the purchase price upon producing such a customer, that the plaintiff procured as a customer a corporation which offered in writing to buy said property on the terms stated in writing by the defendant and that such corporation was ready, willing and able to perform and that the defendant, without cause, refused to accept the offer so made. Under these circumstances, the plaintiff had fully performed the agreement upon its part and there was, therefore, no question of fact for submission to the jury. Hence the direction of a verdict for the plaintiff for the amount of its commission was correct. The fact that the trial court granted plaintiff’s motion for a directed verdict before ruling on defendant’s motion for the direction of a verdict, even if deemed irregular, prejudiced no substantial rights of the defendant. All concur. (The judgment is for plaintiff in an action to recover real estate commissions. The order denies a motion for a new trial.) Present —■ Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.